UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                      Staff Sergeant DEANTHONY D. WILLIAMS
                                 United States Air Force

                                             ACM 38394

                                         24 February 2014

         Sentence adjudged 1 May 2013 by GCM convened at Hanscom Air Force
         Base, Massachusetts. Military Judge: Joshua E. Kastenberg (sitting alone).

         Approved Sentence: Dishonorable discharge, confinement for 3 years,
         forfeiture of all pay and allowances, and reduction to E-1.

         Appellate Counsel for the Appellant: Major Zaven T. Saroyan.

         Appellate Counsel for the United States: Colonel Don M. Christensen.

                                                 Before

                              HELGET, HARNEY, and HECKER
                                 Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court